Citation Nr: 1619250	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  09-29 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for digital nerve injury of the left little finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision, by the Cleveland, Ohio, Regional Office (RO), which granted service connection for digital nerve injury, left little finger, and assigned a 0 percent rating, effective December 20, 2007.  He perfected a timely appeal of the rating assigned.  

In June 2013, the Veteran testified at a hearing before a Veterans Law Judge, sitting at the RO.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  In a February 3, 2016 letter, the Board informed the Veteran that the VLJ who conducted his hearing was currently unavailable.  Under the applicable regulation of 38 C.F.R. § 20.707, the VLJ who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707(2015).  The February 3, 2016 letter offered the Veteran the opportunity to testify at another hearing.  See 38 C.F.R. §20.717 (2015).  In correspondence dated stamped as having been received at the Board on February 22, 2016, the Veteran indicated that he did not wish to appear at another Board hearing, and asked that the Board consider his case based on the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  

A brief historical overview of the claim reflects that service connection was initially granted for left fifth finger ankylosis, which was evaluated as noncompensably disabling effective April 19, 2005, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2015).  See November 2005 rating decision.  The Veteran sought a higher rating for this disability in April 2007.  In the February 2008 rating decision, the RO continued the 0 percent disability rating assigned for the left fifth finger ankylosis, and further granted a separate noncompensable rating for digital nerve injury of the left little finger, effective December 20, 2007, under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  In the October 2008 notice of disagreement (NOD), the Veteran disagreed with the rating assigned for his left little finger digital nerve injury.  

In the August 2013 decision, the Board instructed the AOJ to afford the Veteran a more recent VA examination to determine the nature and severity of his service-connected digital nerve injury, left little finger.  The examiner was specifically instructed to address the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  The examiner was also asked to provide an opinion as to the current severity of his left ulnar neuropathy, and specifically, to characterize it as mild, moderate, or severe in nature.  

The Veteran was afforded a VA examination in connection to this claim in October 2013, at which time he provided his military and medical history, and described the circumstances surrounding his left little finger injury.  During the evaluation, the examiner conducted a musculoskeletal evaluation of the Veteran, and evaluated his range of motion in his left little finger; however, the examiner did not follow the remaining instructions provided.  He did not comment as to the signs or symptoms attributed to the Veteran's muscle disability, to include loss of power, weakness, lowered threshold of fatigue, impairment of coordination, and uncertainty of movement.  In addition, the examiner did not conduct a neurological evaluation of the Veteran to fully understand the severity of any neurological impairment associated with the digital nerve injury.  Furthermore, in the January 2016 Appellate Brief, as well as correspondence dated in February 2016, the Veteran appeared to indicate that his claimed disability had worsened since the last VA examination.  Specifically, the Veteran reported ongoing pain associated with the left little finger injury, and noted that the pain had increased to the level that even simple tasks such as wiping himself, bathing, getting dressed, and tying his shoes had become more difficult to perform on a daily basis.  As such, the Board finds that the Veteran should be afforded another more comprehensive VA examination.  

In the December 2014 statement, the Veteran stated that he had additional information in support of his claim, and specifically asked that the RO review his current medical records from Cincinnati VA Neurology Department in support of his claim.  It does not appear that any VA treatment records from the Cincinnati VA Neurology Department have been associated with the claims file.  The most recent VA treatment report associated with the claims file is dated in 2009.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as missing VA treatment records regarding the Veteran's neurological impairment may have a bearing on the Veteran's claim, a remand is necessary to accord the AOJ an opportunity to obtain these documents and associate them with the claims file.  Also, as this matter is being remanded for further development, the AOJ should attempt to obtain any ongoing medical records pertinent to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  This shall specifically include updated treatment records from the VA Medical Center (VAMC) in Cincinnati, Ohio.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected digital nerve injury, left little finger.  The Veteran's paperless claims file must be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After review of the claims file and examination of the Veteran, the examiner is asked to furnish an opinion with respect to the following questions:

a. Muscle Examination-With respect to any muscle manifestations of the Veteran's service connected digital nerve injury of the left little finger, the examiner should describe in detail all current manifestations of this disability to include any impairment to Muscle Group VII or any other affected muscle group.  These manifestations should include the loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination or uncertainty of movement.  The examiner should also indicate whether the residuals to Muscle Group VII or other muscle group are best characterized as slight, moderate, moderately severe, or severe as these terms are defined by 38 C.F.R. § 4.56.  The examiner should describe in detail the rationale for the assigned degree of severity.  The effect of any muscle damage on left hand function should be described in detail.  

b. Neurological examination-The examiner should also determine whether there is any nerve impairment stemming from the Veteran's digital nerve injury of the left little finger.  The nerves affected or seemingly affected should be specifically identified and, for each nerve affected, the disability should be described in this manner:  it should also be noted whether she has incomplete paralysis or complete paralysis.  The degree of other impairment (if incomplete paralysis) for each affected nerve should be described as mild, moderate, moderately severe, or severe.  Additionally, any functional impairment of the left hand deemed to be associated with the Veteran's service-connected digital nerve injury of the left little finger must be identified.  

c. With respect to any orthopedic manifestations associated with the Veteran's service connected digital nerve injury of the left little finger, the examiner should provide the range of motion reported in degrees for the left little finger, with and without pain.  The examiner should describe the presence and extent of any ankylosis, painful motion, functional loss due to pain, excess fatigability, weakened movement, and flare-ups of symptoms.  The examiner should express all functional losses due to such factors in terms of additional degrees of limited motion (beyond what is shown clinically).  The examiner should also address any involvement of the remainder of the Veteran's left hand and wrist.  In addition, the examiner should specifically comment on the impact of the Veteran's service-connected digital nerve injury of the left little finger on his industrial activities, including his ability to obtain and to maintain employment.  

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  The supplemental statement of the case should include references to the criteria for rating the ulnar nerve, muscle group VII, and any other nerve or muscle group found to be affected.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

